                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 ENDURANCE AMERICAN                            CV-18-134-GF-BMM
 SPECIALITY INSURANCE
 COMPANY,                                      ORDER

                  Plaintiffs,

 v.

 DURAL TRUCKING AND
 TRANSPORT, LLC, et al.

                  Defendants.

      On October 22, 2018, this case was transferred from the Eastern District of

Louisiana to the Billings Division of the District of Montana. (Doc. 78.) In the

transfer order, the Court indicated the underlying state court cases are pending in

Wolf Point, Montana. (Id. at 18.) The Court therefore, concluded the case should

be transferred to the Billings Division based on its determination that Billings

was the “nearest division” to Wolf Point. (Id.) Because the underlying cases are

pending in Wolf Point, Montana, on October 23, this case was transferred to the

Great Falls Division. (Doc.80). Accordingly,

                                        -1-
      IT IS HEREBY ORDERED that the attorneys of record in this case must
comply with the District of Montana Local Rule 83.1(d) before this case proceeds.

      DATED this 24th day of October, 2018.




                                      -2-
